DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 23 December 2020 has been considered.
	Claims 1-20 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is confusing since part (1) is broader in scope than Claim 17, i.e., part (1) of Claim 18 does not require that the proteins having SEQ ID NO: 85 or 87 are expressed by insect or bacterial cells.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadashipour et al. (Proceedings of the National Academy of Sciences USA, 112(34): 10605-10610, 2015 – see the IDS filed 28 December 2018).
	Dadashipour et al. describe a hydroxynitrile lyase from Chamberlinius hualienensis (abstract).  The C. hualienensis hydroxynitrile lyase contains the conserved sequences TALDIKG and VPNGDKIH.  Dadashipour et al. describe conventional methods of recombinant DNA technology including polymerase chain reaction and nucleic acid hybridization to identity the DNA encoding C. hualienensis hydroxynitrile lyase, preparing an expression vector comprising the cDNA encoding the C. hualienensis hydroxynitrile lyase, and expressing the hydroxynitrile lyase from a transformed Pichia host cell (Supporting Information, page 2 under “cDNA Cloning” and “construction of the Pichia Expression Vector and Expression of Recombinant ChuaHNL”).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadashipour et al. (Proceedings of the National Academy of Sciences USA, 112(34): 10605-10610, 2015 – see the IDS filed 28 December 2018) in view of Asano et al. (US Publication No. 2009/0170156).
Dadashipour et al. has been discussed above.  That reference does not describe the use of an insect cell or E. coli as a host cell for expressing a heterologous hydroxynitrile lyase.
Asano et al. describe expressing mutant hydroxynitrile lyases by host cells and recovery of the expressed hydroxynitrile lyase (abstract).  Insect cells and E. coli can be used as the host cells for expressing the hydroxynitrile lyase (paragraph [0196]).
It would have been obvious to one of skill in the art to have used insect cells or E. coli to express the hydroxynitrile lyase of Dadashipour et al. because Asano et al. teach that such cells are appropriate host cells for expressing hydroxynitrile lyase.

Response to Arguments
	Regarding the 102 and 103 rejections, Applicant has argued that these rejections are inappropriate because “no one knew that TALDIKG and VPNGDKIH are the conserved 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 17 and 18 do not recite something significantly different than a judicial exception.   Claims 17 and 18 encompasses a naturally-occurring protein (i.e., a polypeptide having SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 83, 85, 87 or 90), whether isolated, synthetic or recombinant or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the protein of SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 83, 85, 87 or 90 as they occur in nature.
Response to Arguments
On page 10 of the response, Applicant has argued that the 101 rejection of Claims 17 and 18 is inappropriate because “As described, for instance, at paragraphs [8] and [10] and demonstrated in the Examples, the expressed proteins have strong specific HNL activity as well as improved temperature and pH stability, which rise to the level of a marked difference so that the claimed protein qualifies as patent eligible subject matter.”  The argument is not convincing because, while the proteins described in the Examples have been expressed by either insect cells or E. coli, there is no side-by-side comparison of those expressed proteins with the naturally-occurring proteins to establish whether there is any “marked difference”.

Allowable Subject Matter
Claims 11-16 and 20 are allowed.
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652